Citation Nr: 0214284	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-12 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for dystonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 1997, a 
statement of the case was issued in June 1998, and a 
substantive appeal was received in August 1998.  


REMAND

In his August 1998 substantive appeal, the veteran requested 
a Board hearing at the RO (Travel Board hearing).  Of record 
are subsequent communications from the RO informing the 
veteran of hearing options and informing him that unless he 
indicated otherwise, his name would be kept on the list of 
those awaiting Travel Board hearings.  It does not appear 
from the record that the veteran has withdrawn his request 
for a Travel Board hearing, nor has such a hearing been 
conducted.

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for a 
Travel Board hearing.  He should be 
furnished notice of the date, time and 
location of the hearing, and a copy of 
the notice letter should be associated 
with the claims file.  After the veteran 
has testified, or in the event he fails 
to report for the scheduled hearing or 
cancels his hearing request, the case 
should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




